                                                         ......         . ~ ... ____._"" ~.,._,,,.,,. ........
                                                                                              ,,,...,_
                                                                                                              ~   .. ... •-""'""'°' _ . , _ ,..~..-
                                                                                                                   ~



                                                                                                                   ,_,.....,__,,_               ...   -~----~_,..,,       ,h   _,,

                                                                                                                                                                      '""""'"''""    ~~.




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                                  ..-                                     ~         .      ..   .,,...   ..-.......    ~   .,..,,,

              -v-                                                 I 8 CR540-d2-(CM)
VIANNEY CAPELLAN,

              Defendant.



                  ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                            A U.S. MAGISTRATE JUDGE

McMahon, C.J.:

        On November 26, 2019, United States Magistrate Robert W. Lehrburger, presided over the
plea allocution in the above captioned matter and reported and recommended that the named
defendant's plea of guilty be accepted. The Court having reviewed the transcript of the
allocution, the charging papers, and all other pertinent parts of the record, finds that the plea
accords with the requirements of Rule 11 of the Federal Rules of Criminal Procedure.
Accordingly, the Court adjudges defendant guilty of the offense(s) to which the guilty plea was
offered. The Clerk is directed to enter the plea.




                                                      Chief District Court Judge
January 7, 2020
NewYork,NY
